Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 1 of 47            PageID #:
                                  3899



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

 ALEX CLARFELD, individually and on           CIVIL NO. 20-00234 JAO-KJM
 behalf of his minor child, P.M.,
                                              ORDER AFFIRMING IN PART
                    Plaintiff,                AND REVERSING IN PART
       vs.                                    ADMINISTRATIVE HEARING
                                              OFFICER’S APRIL 27, 2020
 DEPARTMENT OF EDUCATION,                     DECISION
 STATE OF HAWAII

                    Defendant.


     ORDER AFFIRMING IN PART AND REVERSING IN PART
  ADMINISTRATIVE HEARING OFFICER’S APRIL 27, 2020 DECISION

      This appeal, brought by Plaintiff Alex Clarfeld, individually and on behalf of

his minor child, P.M. (“Plaintiff”), against the Department of Education, State of

Hawaiʻi (“DOE”) seeks reversal of the Findings of Fact, Conclusions of Law and

Decision (“Decision”) issued on April 27, 2020 in DOE-SY1920-027. After

careful consideration of the parties’ briefs, the arguments of counsel, the applicable

law, and the Administrative Record, the Court hereby REVERSES IN PART AND

AFFIRMS IN PART the Decision for the reasons set forth below.

                                 I. BACKGROUND

A.    P.M.’s Placement at the Maui Autism Center

      P.M. is eligible for special education and related services under the

Individuals with Disabilities Education Act (“IDEA”) and Chapter 60 of the
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 2 of 47          PageID #:
                                  3900



Hawaiʻi Administrative Rules (“HAR”) due to Autism Spectrum Disorder. ECF

No. 12-16 at 7.1 When the Administrative Hearing Officer (the “AHO”) issued the

Decision, P.M. was fourteen years old. Id.

      In November 2018, following a separate due process hearing, Administrative

Hearing Officer Jennifer Young (“AHO Young”) determined that P.M.’s previous

Individualized Education Program (“IEP”), dated May 3, 2018, was deficient. Id.

at 9. AHO Young determined that P.M.’s placement for the 2018–2019 schoolyear

was the Maui Autism Center (“MAC”) and ordered that the DOE pay P.M.’s

tuition and related expenses for that year. Id.

B.    The 2019–2020 IEP Process

      In January 2019, the DOE sent three notices to Plaintiff to schedule an

annual IEP meeting, noting that P.M.’s annual IEP review was due that month. Id.

at 10. Plaintiff refused to meet for an IEP meeting prior to May 2019, noting that

AHO Young’s order continued through the end of the schoolyear, and that P.M.’s

previous IEP was issued in May 2018. Id. Plaintiff further objected to the DOE

conducting any IEP meetings without Plaintiff’s presence. Id. Plaintiff and the

DOE agreed on a date of May 14, 2019 for the IEP meeting. Id.




1
  Based on a review of the briefs and the parties’ representations at oral argument,
most of the facts in this appeal are not in dispute. The Court therefore bases its
recitation of the facts primarily on the AHO’s Decision.
                                          2
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 3 of 47           PageID #:
                                  3901



      At the May 14, 2019 IEP meeting, Plaintiff was accompanied by several

MAC IEP team members, including its president, CEO, and two Registered

Behavior Technicians (“RBTs”). Id. at 11. A MAC private Board Certified

Behavior Analyst (“BCBA”) was sick and unable to attend the meeting. Id. The

DOE’s representatives included the principal, Francoise Bell (“Bell”), from P.M.’s

home school, Lokelani Intermediate School (“Lokelani”); the District Educational

Specialist (“DES”), Maria Robinson (“Robinson”); and the Student Services

Coordinator (“SSC”), Stephanie Vigneaux (“Vigneaux”). Id. The DOE’s BCBA

was also sick and did not attend the IEP meeting. Id.

      Due to the absence of both BCBAs, the IEP team agreed that the meeting

should be continued. Id. at 12. Plaintiff did not object to the continuation of the

IEP meeting, and the IEP team members from MAC agreed that it would be

beneficial for the BCBAs to be present to complete the IEP, as P.M.’s behavior

was a significant concern that had to be addressed in the IEP. Id. Plaintiff testified

at the due process hearing that he objected to the continuation of the IEP meeting,

but the AHO concluded that the record did not support this assertion. Id. The IEP

team further decided the IEP should be completed before deciding P.M.’s

placement for the following schoolyear. Id. at 13.




                                          3
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 4 of 47          PageID #:
                                  3902



      The IEP meeting was continued to June 7, 2019, a date requested by

Plaintiff. Id. The meeting was then rescheduled to June 17, 2019 for unknown

reasons. Id.

      On June 16, 2019, Plaintiff filed a complaint with the State Complaints

Office, alleging that the outcome of the next scheduled IEP meeting had been

predetermined to change P.M.’s placement from MAC to a public school; that the

May 14, 2019 IEP meeting should not have been continued; and that Bell,

Robinson, and the DOE’s BCBA should not have been part of the IEP meeting. Id.

at 13–14. MAC’s president notified the DOE of Plaintiff’s complaint and stated

that Plaintiff did not want to proceed with any IEP meetings prior to the resolution

of the complaint. Id. at 13. The DOE then cancelled the June 17, 2019 IEP

meeting, pending a decision on Plaintiff’s complaint. Id.

      P.M. continued to attend MAC, and MAC continued to invoice the DOE for

its services for the months between August and October of 2019. Id. at 14. On

August 12, 2019, the State Complaints Office issued a decision denying that the

DOE had committed any of the violations of the IDEA raised in Plaintiff’s

complaint. Id. The next day, the SSC sent a notice to Plaintiff regarding the

selection of IEP meeting dates in September 2019, offering to meet on September

10, September 12, September 26, or September 30. Id.; ECF No. 15-4 at 35.

Plaintiff responded that he would not be available to attend the continued IEP


                                         4
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 5 of 47              PageID #:
                                  3903



meeting until October 30, 2019, and the DOE set the meeting for that date. ECF

No. 12-16 at 14.

      At the October 30, 2019 IEP meeting, Plaintiff informed the DOE that P.M.

had been living with him in Wailuku since the summer of 2019, and not at the

Kihei address that the DOE had previously listed for P.M. Id. at 16. The IEP team

discussed P.M.’s areas of performance, goals, and supports and services at

Plaintiff’s request, even though these subjects (aside from those relating to

behavior) had been discussed at the May 2019 IEP meeting. Id. The IEP team

further discussed P.M.’s behavioral performance and goals and incorporated those

subjects into the IEP, along with additional supports and services recommended by

MAC team members. Id. Both Plaintiff and MAC team members were allowed to

provide information and suggestions about P.M.’s performance, goals, and

supports during the May 2019 and October 2019 IEP meetings. Id. at 17.

      With the aid of a worksheet and led by Bell, the IEP team discussed the

factors for P.M.’s educational placement based on the least restrictive environment

(“LRE”) spectrum. Id. The IEP team discussed all seven levels of placement on

the spectrum, ranging from a general education setting to a homebound/hospital

placement. Id. at 18. The IEP team discussed the Public Separate Facility option

for approximately twenty minutes. Id. MAC team members expressed the

following concerns regarding this option: P.M.’s prior adverse experience at a


                                          5
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 6 of 47            PageID #:
                                  3904



public home school; there were only two other students at the Public Separate

Facility; there were security guards at the Public Separate Facility; and the benefits

of the Public Separate Facility the DOE listed on the worksheet did not appear to

be in place at that time. Id.

      Following an hour-long discussion about the levels of placement, Bell

provided the DOE’s offer of a Free and Appropriate Public Education (“FAPE”) to

Plaintiff, which was to implement P.M.’s IEP at his LRE by placing P.M. at the

Public Special Facility. Id. at 19. Bell also informed the IEP team that a transition

plan was needed for P.M., that an additional IEP meeting would be scheduled for

that purpose, and that any additional supports or services that may be needed for

P.M.’s new placement could be added to his IEP at that time. Id. Plaintiff and

MAC members of the IEP team requested that they be able to visit the Public

Separate Facility, but were denied at that time. Id.; ECF No. 17-1 at 93 (“MS.

ROBINSON: We’re not going to see it right now, because we’re finalizing the

IEP. But, yes, you could always set up a visit to see it.”). Plaintiff asked Bell to

hear additional input from MAC team members, and after further discussion,

Plaintiff announced that he was rejecting the DOE’s offer of a FAPE. ECF No. 12-

16 at 19–20.




                                          6
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 7 of 47           PageID #:
                                  3905



      On November 7, 2019, the DOE issued a letter to Plaintiff requesting a

selection of dates for a further IEP meeting to discuss P.M.’s transition plan to the

Public Separate Facility. Id. at 20.

      On November 8, 2019, the DOE issued a Prior Written Notice (“PWN”)

regarding the October 30, 2019 IEP meeting to Plaintiff, which listed all the

services that would be provided to P.M., including supplementary aids, services

and extended schoolyear services, and a summary of the educational and non-

educational benefits that would be provided. Id. at 20.

      On January 13, 2020, Plaintiff and a MAC BCBA and RBT visited the

Public Separate Facility and spoke with the SPED Teacher about the program. Id.

C.    Plaintiff’s Due Process Complaint

      After MAC’s president notified Plaintiff that since August 2019 the DOE

had not paid P.M.’s tuition, on October 29, 2019 (the day before the October 30,

2019 IEP meeting),2 Plaintiff filed an IDEA Impartial Due Process Complaint,

which is the subject of this action. Id. at 14–15. Plaintiff amended his due process

hearing request on November 14, 2019. Id. at 5.

      Following a pre-hearing motion by Plaintiff, the AHO issued an order on

December 31, 2019, ruling that P.M.’s “stay-put” placement was MAC, and that



2
  The October 30, 2019 IEP meeting took place even though Plaintiff filed a Due
Process Complaint the previous day.
                                          7
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 8 of 47          PageID #:
                                  3906



P.M. should therefore remain at MAC during the pendency of the administrative

proceedings, but denied Plaintiff’s request for reimbursement of tuition from

August 2019 to October 2019. ECF No. 11-7 at 4–5. P.M. continues to attend

MAC at the DOE’s expense during the pendency of this appeal. See id.at 3.

      The due process hearing proceeded over eight days during the period from

February 4, 2020 to February 25, 2020. ECF No. 12-16 at 5–6. The AHO issued

the Decision on April 27, 2020. See generally id.

D.    The AHO’s Decision

      1.     The AHO’s Rulings on Plaintiff’s Due Process Complaint

      The AHO ruled that the DOE violated the IDEA by failing to have an IEP in

place for P.M. at the start of the 2019–2020 schoolyear. Id. at 33–37. The AHO

also found, however, that Plaintiff “contributed significantly” to the DOE’s failure

to establish an IEP by the start of the schoolyear. Id. at 37. The AHO thus refused

to order the DOE to reimburse Plaintiff for tuition for August 2019 through

October 2019, holding that Plaintiff failed to prove that MAC was an appropriate

placement for P.M. and that the equities weighed against reimbursement in light of

Plaintiff’s conduct as well as concerns regarding MAC’s billing practices. Id. at

48–52.




                                         8
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 9 of 47         PageID #:
                                  3907



      Regarding Plaintiff’s specific contentions, the AHO ruled as follows:

      1)    The AHO rejected Plaintiff’s argument that he was entitled to tuition

reimbursement for August 2019 through October 2019 under the stay put rule,

holding that the IDEA did not require the DOE to reimburse Plaintiff for tuition for

the period before the due process complaint was filed. Id. at 37–38.

      2)    The AHO held that Plaintiff failed to prove that the DOE committed a

procedural violation of the IDEA by failing to have a valid IEP team in place at the

May 2019 and October 2019 IEP meetings. Id. at 38–40.

      3)    The AHO concluded that the DOE properly provided Plaintiff with a

PWN of the change in P.M.’s educational placement and that no PWN was

required prior to the completion of P.M.’s IEP for the 2019–2020 schoolyear. Id.

at 40–42.

      4)    The AHO held that the DOE did not predetermine P.M.’s IEP and

placement in violation of the IDEA. Id. at 42–44.

      5)    The AHO rejected Plaintiff’s argument that the DOE blocked

meaningful parental participation in the IEP process. Id. at 44–46.

      6)    Finally, the AHO concluded that Plaintiff failed to prove that the DOE

denied P.M. a FAPE by determining that the Public Separate Facility was P.M.’s

LRE. Id. at 46–48.




                                         9
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 10 of 47          PageID #:
                                   3908



       2.        The AHO’s Findings Relating to MAC and the Public Separate
                 Facility

       The AHO included extensive findings relating to the characteristics and

 capabilities of both MAC and the Public Separate Facility in the Decision. See

 generally id.

       The AHO found that MAC is not accredited as a school because it does not

 follow a curriculum that meets graduation requirements as it typically deals with

 low-functioning students; however, MAC does provide educational services to its

 clients. Id. at 23. MAC offers daily access to one home-schooled, neurotypical

 student: the daughter of MAC’s president and CEO. Id. In addition, MAC’s staff

 bring their children to MAC to interact with MAC’s clients on a regular basis. Id.

 MAC employs at least one individual who is temporarily certified as a general

 education teacher by the DOE. Id.

       Despite P.M.’s serious behavioral problems, no identifiable behavioral

 support plan (“BSP”) or behavioral intervention plan (“BIP”) had been in place for

 P.M. at MAC. Id. at 24. However, the MAC BCBA who was unable to attend the

 May 2019 IEP meeting due to illness had created a BSP for P.M. in preparation for

 that meeting, but did not keep records of any previous BSPs she may have updated

 or edited, as she wrote over previous records. Id. The ethical guidelines of the

 Behavior Analyst Certification Board provide that records should be kept for seven

 years after a case is closed. Id. at 30. The AHO found that “[d]ata collection
                                          10
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 11 of 47            PageID #:
                                   3909



 practices at [MAC] raise questions as to the accuracy of the data records that have

 been produced as evidence[.]” Id. at 24. Specifically, the AHO found that it was

 unclear whether P.M.’s support staff at MAC had easy access to written

 instructions or definitions of behaviors. Id.

       The AHO did not receive any evidence containing bills or invoices for

 MAC’s services for August or September 2019, but noted that the total amount

 invoiced to the DOE for October 2019 was $37,889.86. Id. at 27. The AHO

 identified several problems with the October 2019 invoice, including MAC billing

 the DOE for service hours by RBTs on certain days in which P.M. did not receive

 services from MAC, along with certain deficiencies in the recording of data

 relating to P.M.’s services. Id. at 24–25.

       The AHO found that the Public Separate Facility is run by a licensed special

 education teacher (“SPED Teacher”) and can accommodate many supports and

 services for students based on their IEPs, including socialization with neurotypical

 peers from a neighboring intermediate school, community-based instruction, a

 functional program to teach life skills to students, and a separate, controlled space

 for students to accommodate their IEPs. Id. at 21. The SPED Teacher is

 responsible for creating an appropriate curriculum for each student based on their

 educational level, needs, and IEP, and has experience creating such curricula,

 having been a licensed special education teacher for twenty years and an autism


                                           11
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 12 of 47            PageID #:
                                   3910



 consultant for the DOE for nine years. Id. The DOE would be able to provide

 services of RBTs and BCBAs as required by P.M.’s IEP at the Public Separate

 Facility. Id.

 E.    Plaintiff’s Federal Lawsuit

       On May 20, 2020, Plaintiff commenced this action by filing a Complaint

 against the DOE. ECF No. 1. Plaintiff’s Complaint challenges each of the

 conclusions reached by the AHO in the Decision. See generally id. Plaintiff prays

 that the Court enforce the automatic injunction that Plaintiff alleges that P.M.

 enjoys under the stay put rule; reverse the AHO’s decision and rule that Plaintiff is

 the prevailing party; find that P.M.’s private placement and services have been

 appropriate; order reimbursement for the costs of privately obtained educational

 and related services; and award Plaintiff his attorney’s fees and costs. Id. at 12.

       On September 8, 2020, Plaintiff filed his Opening Brief. ECF No. 36.

       On October 23, 2020, the DOE filed its Answering Brief. ECF No. 37.

       On November 6, 2020, Plaintiff filed his Reply Brief. ECF No. 38.

       On November 25, 2020, the Court issued an Entering Order directing the

 DOE to file a surreply addressing the issue of whether Plaintiff is entitled to

 private tuition reimbursement for the period between August 1 and August 12,

 2019, while his June 16, 2019 state complaint was pending. ECF No. 40. The

 DOE filed its Surreply on November 30, 2020. ECF No. 41.


                                           12
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 13 of 47               PageID #:
                                   3911



                               II. LEGAL STANDARD

       The IDEA provides that a court, in reviewing a decision following a due

 process hearing, “(i) shall receive the records of the administrative proceedings;

 (ii) shall hear additional evidence at the request of a party; and (iii) basing its

 decision on the preponderance of the evidence, shall grant relief as the court

 determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). “[T]he provision that a

 reviewing court base its decision on the ‘preponderance of the evidence’ is by no

 means an invitation to the courts to substitute their own notions of sound

 educational policy for those of the school authorities which they review.” Bd. of

 Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206

 (1982). Instead, the Court must give “due weight” to the administrative

 proceedings. Id.; see L.M. v. Capistrano Unified Sch. Dist., 556 F.3d 900, 908 (9th

 Cir. 2009).

       The Court must therefore carefully consider the agency’s findings and

 “endeavor to respond to the hearing officer’s resolution of each material

 issue.” L.M., 556 F.3d at 908 (internal quotation marks and citation omitted).

 Moreover, the Court may not simply ignore the administrative findings even

 though it may independently determine how much weight to give to the same. See

 id. Greater deference is accorded to “‘thorough and careful’” administrative

 agency findings. Id. (quoting Capistrano Unified Sch. Dist. v. Wartenberg, 59


                                            13
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 14 of 47            PageID #:
                                   3912



 F.3d 884, 892 (9th Cir. 1995)). The Court is to give deference to a hearings

 officer’s decision “when it ‘evinces his [or her] careful, impartial consideration of

 all the evidence and demonstrates his [or her] sensitivity to the complexity of the

 issues presented.’” J.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 438–39 (9th

 Cir. 2010) (quoting County of San Diego v. Cal. Special Educ. Hearing Off., 93

 F.3d 1458, 1466 (9th Cir. 1996)) (internal quotation marks omitted) (alterations in

 original).

       The burden of proof in IDEA appeals rests with the party challenging the

 administrative decision. See Hood v. Encinitas Union Sch. Dist., 486 F.3d 1099,

 1103 (9th Cir. 2007).

                                 III. DISCUSSION

       As an initial matter, the Court affords greater deference to the Decision

 because of the AHO’s careful and thorough findings.

       Furthermore, the Court has carefully considered the parties’ briefs and has

 conducted its own review of the record and researched the applicable statutes,

 regulations, and caselaw. The Court, however, does not consider the arguments in

 Plaintiff’s Motion for Stay Put and for Reimbursement or his Motion for Partial

 Summary Judgment as well as the accompanying Reply memoranda for both

 motions (all submitted to the AHO in the State administrative proceedings), despite

 Plaintiff’s attempt to incorporate by reference those pleadings in his Opening


                                           14
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 15 of 47                PageID #:
                                   3913



 Brief. See ECF No. 36 at 12 n.6; Williams v. County of Alameda, 26 F. Supp. 3d

 925, 947 (N.D. Cal. 2014) (“[T]he Court will not consider the arguments that

 Plaintiff improperly seeks to incorporate by reference. This Court only considers

 arguments that are specifically and distinctively raised by the parties in their

 briefs.” (citing Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.

 2003))).

 A.     Plaintiff’s Right to Tuition Reimbursement for August 2019 through
        October 2019 Due to the DOE’s IDEA Violation

        Plaintiff argues that the AHO erred in refusing to order the DOE to

 reimburse Plaintiff for P.M.’s MAC tuition for August 2019 through October 2019.

 The AHO determined that the DOE violated the IDEA by failing to have an IEP in

 place for P.M. at the start of the 2019-2020 schoolyear. ECF No. 12-16 at 33–37.

 The Court must thus determine whether the AHO properly denied Plaintiff tuition

 reimbursement despite the DOE’s failure to provide P.M. with a FAPE at the start

 of the 2019–2020 schoolyear.

        The IDEA and its implementing regulations allow for reimbursement of

 private tuition if the educating agency fails to offer a FAPE to children with

 disabilities:

                 If the parents of a child with a disability, who previously received
                 special education and related services under the authority of a
                 public agency, enroll the child in a private preschool, elementary
                 school, or secondary school without the consent of or referral by
                 the public agency, a court or a hearing officer may require the
                                              15
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 16 of 47              PageID #:
                                   3914



              agency to reimburse the parents for the cost of that enrollment if
              the court or hearing officer finds that the agency had not made
              FAPE available to the child in a timely manner prior to that
              enrollment and that the private placement is appropriate. A
              parental placement may be found to be appropriate by a hearing
              officer or a court even if it does not meet the State standards that
              apply to education provided by the [state and local educational
              agencies].

 34 C.F.R. § 300.148(c); see 20 U.S.C. § 1412(a)(10)(C)(ii). Parents “are entitled

 to reimbursement only if a federal court concludes both that the public placement

 violated IDEA and the private school placement was proper under the Act. ”

 Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 246 (2009) (internal quotation marks

 and citation omitted). The first prong can be satisfied when a school district denies

 a student a FAPE by committing “a procedural error [that] results in the denial of

 an educational opportunity where, absent the error, there is a ‘strong likelihood’

 that alternative educational possibilities for the student ‘would have been better

 considered.’” Doug C. v. Hawaii Dep’t of Educ., 720 F.3d 1038, 1047 (9th Cir.

 2013) (quoting M.L. v. Federal Way Sch. Dist., 394 F.3d 634, 657 (9th Cir. 2005)

 (Gould, J., concurring in part and concurring in the judgment)). Even in cases

 where a court concludes that a school district failed to provide a FAPE and private

 placement was proper, it “retain[s] discretion to reduce the amount of a

 reimbursement award if the equities so warrant—for instance, if the parents failed

 to give the school district adequate notice of their intent to enroll the child in

 private school.” Forest Grove Sch. Dist., 557 U.S. at 247.
                                            16
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 17 of 47          PageID #:
                                   3915



       The DOE does not contest the AHO’s determination that it violated the

 IDEA and denied P.M. a FAPE. ECF No. 37 at 25–28. Thus, to determine

 whether Plaintiff is entitled to reimbursement for P.M.’s tuition, the Court must

 review whether P.M.’s placement at MAC was proper and, if so, whether the

 equities warrant a reduction or elimination of the reimbursement.

       1.     The Propriety of P.M.’s Placement at MAC

       To establish “proper” placement, Plaintiff must “demonstrate that the

 placement provides educational instruction specially designed to meet the unique

 needs of a handicapped child, supported by such services as are necessary to

 permit the child to benefit from instruction.” C.B. v. Garden Grove Unified Sch.

 Dist., 635 F.3d 1155, 1159 (9th Cir. 2011) (internal quotation marks and citation

 omitted). The C.B. standard is satisfied even if the private school provides “‘some,

 but not all’ of the student[’]s educational needs; the placement need not ‘maximize

 the child’s potential.’” Doug C., 720 F.3d at 1048 (brackets omitted) (quoting

 C.B., 635 F.3d at 1159).

       The AHO found that the record was “wrought with concerning and

 questionable practices of [MAC] that do not appear to be helping [P.M.] to the

 ‘maximum extent appropriate, be educated with children who are not disabled.’”

 ECF No. 12-16 at 50 (citing 20 U.S.C. § 1412(a)(5)(A)). While the concerns the

 AHO raised about MAC are certainly relevant (and are discussed in turn below),


                                          17
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 18 of 47           PageID #:
                                   3916



 the AHO applied the wrong legal standard,3 as she essentially examined whether

 MAC was the LRE under 20 U.S.C. § 1412(a)(5)(A), and not whether MAC was a

 proper placement under the standard adopted in C.B.

       In light of the AHO’s failure to apply the correct legal standard to the issue

 of whether MAC was a proper placement, the Court has the discretion to decide the

 issue or to remand the case to the AHO to decide the issue. See Doug C., 720 F.3d

 at 1048. The Court elects to decide the issue in light of the well-developed record.

       The Court first notes that AHO Young had previously decided that P.M.

 should be placed at MAC for the 2018–2019 schoolyear. ECF No. 12-16 at 9. In

 Doug C., the Ninth Circuit explained: “Where . . . the private school selected by

 the parent is the same school that the child has previously attended for several

 years under IEPs that have been approved by all parties, we think it highly unlikely

 that the placement does not represent a ‘proper’ placement.” Doug C., 720 F.3d at

 1048 (footnote omitted).

       Moreover, the record strongly supports a finding that MAC satisfied the C.B.

 standard for a proper placement. The AHO found that MAC had facilitated

 interactions between its students and neurotypical students. ECF No. 12-16 at 23.



 3
   Neither Plaintiff nor the DOE apply the correct C.B. standard in their respective
 opening and answering briefs. See ECF No. 36 at 11–18; ECF No. 37 at 25–28.
 Plaintiff, however, applies the C.B. standard in his Reply Brief. ECF No. 38 at 9–
 10.
                                          18
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 19 of 47              PageID #:
                                   3917



 Plaintiff further includes citations to the record regarding the various benefits P.M.

 received from his instruction at MAC in the section of his opening brief on

 whether MAC or the Public Separate Facility was the LRE. ECF No. 36 at 32.

 Plaintiff’s citations generally point to evidence in the record relating to the quality

 of the instruction that P.M. received at MAC and are summarized below.

       Documentation from MAC for the first quarter of the 2019–2020 schoolyear,

 i.e., the time period for which Plaintiff seeks reimbursement, shows that P.M.

 improved in his speech and occupational skills (including writing, use of scissors

 and writing implements, typing, brushing his teeth, tying knots, and toilet hygiene)

 as a result of his instruction at MAC. ECF No. 13-3 at 9–17. MAC had staff

 specially trained to work with P.M., including staff who were safety care trained.

 ECF No. 17-1 at 114. At MAC, P.M. was exposed to thirteen-to-fifteen other

 students in the same room. Id. at 92. MAC utilized community-based instruction,

 and gave P.M. regular opportunities to go into the community to buy lunch, where

 he would practice selecting his food, ordering, and paying for lunch. Id. at 122. In

 addition to daily community outings, MAC hosted monthly or bimonthly adaptive

 kayaking, along with snorkeling, swimming, and other activities. Id. at 122–23.

       The Court also finds that the Progress Report MAC prepared regarding

 P.M.’s performance during the first quarter of the 2019–2020 schoolyear is

 relevant to the issue of whether MAC was a proper placement. ECF No. 13-3 at


                                           19
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 20 of 47              PageID #:
                                   3918



 19. P.M.’s penmanship improved during this period as he was able to copy three-

 to-four-letter words and form both lowercase and uppercase letters while writing.

 Id. P.M.’s counting abilities improved, as did his reading, articulation, and

 communication skills. Id.

       The AHO’s first basis for her finding that Plaintiff failed to prove that MAC

 was a proper placement was that MAC did not have an identifiable behavior plan

 in place for P.M. during the time period in question and that MAC’s practices

 relating to behavioral plans failed to comply with applicable guidelines and best

 practices. ECF No. 12-16 at 49. Second, the AHO found that MAC’s

 recordkeeping and billing practices raised concerns and do not support an award of

 full tuition. Id. Third, the AHO found that MAC’s data collection practices

 regarding P.M.’s behavior were “questionable.” Id. at 50. Fourth, the AHO found

 that P.M. had developed new behaviors that were potentially dangerous to himself.

 Id. Finally, the AHO found that MAC did not have plans to transition P.M. to

 receiving less services, despite its staff’s assertion that P.M.’s behaviors and

 performance had improved. Id.

       Each of the concerns the AHO noted are legitimate. But while the AHO’s

 concerns may certainly be relevant to the issue of whether P.M. should ultimately

 be placed at MAC as his LRE, they do not cause MAC to fall short under the C.B.

 standard, which simply requires “educational instruction specially designed to


                                           20
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 21 of 47            PageID #:
                                   3919



 meet [P.M.’s] unique needs” with “services as are necessary to permit [P.M.] to

 benefit from instruction.” C.B., 635 F.3d at 1159 (internal quotation marks and

 citation omitted). Thus, the question is ultimately whether MAC was a “proper”

 placement following the DOE’s failure to provide P.M. with a FAPE once the

 schoolyear started—not whether MAC was the LRE for P.M. C.B., 635 F.3d at

 1159–60. Plaintiff identifies ample evidence in the record showing that MAC (the

 DOE’s prior placement for P.M.) satisfied this standard.

       The Court therefore finds by a preponderance of the evidence that P.M.’s

 placement at MAC for the period between August 2019 and October 2019 was

 proper.

       2.    Equitable Considerations

       Where a plaintiff satisfies the two criteria for reimbursement, the district

 court then must exercise its “broad discretion” and weigh “equitable

 considerations” to determine whether, and how much, reimbursement is

 appropriate. C.B., 635 F.3d at 1159 (internal quotation marks and citation

 omitted). Here, the AHO determined that Plaintiff was not entitled to any

 reimbursement under the equitable considerations of the IDEA. ECF No. 12-16 at

 50–52. The AHO’s determination was based on (1) Plaintiff’s conduct and (2)

 MAC’s billing practices.




                                          21
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 22 of 47           PageID #:
                                   3920



       First, the AHO determined that Plaintiff was not entitled to reimbursement

 because of her finding that Plaintiff (with assistance from the MAC team) put the

 DOE in the position of having to choose between conflicting procedural

 violations—holding an IEP meeting without Plaintiff’s presence or delaying the

 IEP meeting such that there would be no IEP in at the beginning of the schoolyear.

 ECF No. 12-16 at 51–52. The AHO noted Plaintiff and the MAC team’s prior

 experience in IEP proceedings (including due process hearings) in support of her

 finding. Id. at 52.

       The AHO’s conclusion is not supported by the record. First, the DOE

 acceded to Plaintiff’s request that the IEP meeting that the DOE wanted to hold in

 January 2019 be held in May 2019. Id. at 10. Second, the May 2019 IEP meeting

 was continued because both the MAC and DOE BCBAs were sick, and not due to

 any dilatory action on Plaintiff’s part. Id. at 11. Third, the AHO noted that the IEP

 meeting was further continued from June 7, 2019 to June 17, 2019 for unknown

 reasons. Id. at 13. While Plaintiff did file a State complaint the day before the

 scheduled June 17, 2019 IEP meeting (just as he filed a due process complaint the

 day before the October 30, 2019 IEP meeting), the AHO found that the DOE

 nonetheless decided to continue the meeting pending a decision on Plaintiff’s

 complaint. Id. And the AHO did not find that Plaintiff’s June 16, 2019 State

 complaint was filed in bad faith. See generally id. Thus, while it may be the case


                                          22
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 23 of 47              PageID #:
                                   3921



 that Plaintiff contributed to the delays in the IEP process that resulted in the lack of

 an IEP at the start of the 2019–2020 schoolyear, at least some of the delays cannot

 be attributed to any wrongdoing on Plaintiff’s part.

       In order to determine whether equitable considerations support

 reimbursement (including the possibility of partial reimbursement), the Court must

 consider the conduct of both Plaintiff and the DOE. See Parents of Student W. v.

 Puyallup Sch. Dist., No. 3, 31 F.3d 1489, 1496 (9th Cir. 1994) (“The conduct of

 both parties must be reviewed to determine whether relief is appropriate.” (internal

 quotation marks and citation omitted)); see also Dep’t of Educ. v. L.S., No. 18-cv-

 00223 JAO-RT, 2019 WL 1421752, at *16 (D. Haw. Mar. 29, 2019) (reducing a

 parent’s reimbursement award by twenty-five percent due to the parent’s lack of

 cooperation). The Court finds that Plaintiff is not at fault for the DOE’s failure to

 have an IEP in place when the 2019–2020 schoolyear began. The continuances

 from May 14, 2019 to June 7, 2019 and then from June 7, 2019 to June 17, 2019

 stemmed from the BCBAs’ absences and unknown reasons, respectively. Plaintiff

 is further not at fault for the continuance following his filing of the June 16, 2019

 State complaint as (1) there is no evidence that he filed it in bad faith; and (2) the

 DOE agreed to the continuance. After the State complaint was resolved, however,

 the DOE promptly offered to hold the IEP meeting on any of four dates between

 September 10 and September 30, 2019. ECF No. 15-4 at 25. Yet, Plaintiff was


                                           23
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 24 of 47            PageID #:
                                   3922



 unavailable to meet until October 30, 2019. Id. at 27. Thus, Plaintiff was

 responsible for the DOE’s failure to have an IEP in place for the month of October

 2019.

         The Court concludes that it is equitable for the DOE to reimburse Plaintiff

 for MAC’s tuition for the period from August 1, 2019 through September 20, 2019

 (the latter date being the midpoint in the range of IEP meeting dates the DOE

 offered in September 2019).4

         Second, the AHO found that Plaintiff failed to demonstrate the

 reasonableness of the requested reimbursement because there were no invoices or

 itemized bills for August 2019 and September 2019 and because it appeared that

 MAC billed the DOE for certain days in which P.M. was either absent or not

 receiving services from MAC. In C.B., the Ninth Circuit explained that a


 4
   In coming to its conclusion that September 20, 2019 is the date on which
 reimbursement ends, the Court considered the adverse incentives that may arise in
 subsequent cases if the Court were to set an end date of either September 10, 2019
 (the earliest IEP meeting date the DOE offered) or September 30, 2019 (the latest
 IEP meeting date the DOE offered). The Court does not want to signal to the DOE
 that it can avoid liability for tuition reimbursement in cases in which it failed to
 provide a FAPE simply by offering to hold an IEP meeting at the earliest possible
 time without regard to the practicability of holding an IEP meeting on very short
 notice. Nor does the Court want to punish the DOE for offering multiple dates by
 setting the last date offered as the cut-off date. Finally, the Court does not want to
 incentivize parents to prolong the IEP process by encouraging them to select the
 latest possible IEP date in order to maximize the amount of private tuition they can
 recover. The Court does not suggest that Plaintiff or the DOE would engage in
 such gamesmanship, but is mindful of the effect that its ruling may have on
 subsequent cases.
                                           24
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 25 of 47           PageID #:
                                   3923



 reimbursement award may be reduced where the private placement’s billing is

 unreasonable:

              Equity surely would permit a reduction from full reimbursement
              if Program A provides too much (services beyond required
              educational needs), or if it provides some things that do not meet
              educational needs at all (such as purely recreational options), or
              if it is overpriced, but equity does not require a reduction in
              reimbursement just because a parent or guardian cannot afford to
              give the child everything (or cannot find a program that does).

 C.B., 635 F.3d at 1160. The AHO should therefore have reduced Plaintiff’s

 reimbursement award to eliminate any excess or unreasonable charges rather than

 determining that Plaintiff was not entitled to any reimbursement whatsoever. As

 the AHO is better posed to review the particulars of MAC’s billing, the Court will

 remand the case to the AHO so that Plaintiff’s tuition reimbursement award can be

 reduced to the extent required by the equities.

       In summary, Plaintiff satisfies the C.B. test for tuition reimbursement for

 August 2019 through October 2019 as it is undisputed that the DOE denied P.M. a

 FAPE during this time and because of the Court’s finding that MAC was a proper

 placement. Both of the equitable considerations raised by the AHO are relevant,

 but neither support a complete elimination of Plaintiff’s tuition reimbursement. On

 remand, the AHO should award Plaintiff tuition reimbursement for the period from




                                          25
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 26 of 47            PageID #:
                                   3924



 August 1, 2019 through September 20, 2019,5 but may reduce the tuition award in

 order to eliminate any unjustifiable billings from MAC. The AHO shall only

 reduce Plaintiff’s reimbursement award to account for unjustifiable billings that

 took place during the reimbursement period, that is, August 1, 2019 through

 September 20, 2019.

       B.     Plaintiff’s Right to Reimbursement under the Stay Put Rule

     Plaintiff argues that he is also entitled to reimbursement for tuition from

 August 2019 to October 2019 under the stay put rule. The stay put rule is the

 following provision of the IDEA:

              (j) Maintenance of current educational placement
              Except as provided in subsection (k)(4), during the pendency of
              any proceedings conducted pursuant to this section, unless the
              State or local educational agency and the parents otherwise
              agree, the child shall remain in the then-current educational
              placement of the child, or, if applying for initial admission to a
              public school, shall, with the consent of the parents, be placed in
              the public school program until all such proceedings have been
              completed.

 20 U.S.C. § 1415(j); see also Clovis Unified Sch. Dist. v. Cal. Office of Admin.

 Hearings, 903 F.2d 635, 640 (9th Cir. 1990) (“Under the ‘stay put’ provisions of


 5
   The fact that the record did not include evidence of MAC’s billings for August
 and September of 2019 does not preclude Plaintiff from receiving a reimbursement
 award. See Anchorage Sch. Dist. v. M.P., 689 F.3d 1047, 1060 (9th Cir. 2012)
 (“We likewise defer to the hearing officer’s determination that M.P.’s parents are
 entitled to submit for review by the IEP team and the [school district] the expenses
 incurred from January 1, 2009 through May 2009 so that his parents may be
 reimbursed for those tutoring services that were appropriate under the IDEA.”).
                                           26
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 27 of 47              PageID #:
                                   3925



 20 U.S.C. § 1415(e)(3), a child is to remain in ‘the then current educational

 placement of such child’ during the pendency of review proceedings.”).6 The DOE

 argues that the stay put rule is inapplicable because it would apply only to the

 period after Plaintiff filed his October 29, 2019 due process complaint. ECF No.

 37 at 28.

       The Court agrees with the DOE. Plaintiff cites Clovis for the proposition

 that he is entitled to reimbursement under the stay put rule because “AHO [Young]

 determined that the placement [at MAC] was appropriate, and the DOE effectively

 agreed to that placement.” ECF No. 36 at 12–13 (citing Clovis, 903 F.2d at 641)).

 Plaintiff further cites K.D. v. Dep’t of Educ., 665 F.3d 1110 (9th Cir. 2011), for the

 proposition that MAC remained P.M.’s appropriate placement after the 2017–2018

 schoolyear because P.M.’s placement at MAC was bilateral and not time-limited.7

 ECF No. 36 at 13 (citing K.D., 665 F.3d at 1118). K.D. explains, however, that the

 stay put rule “can have no effect” when “no due process hearing was pending.”



 6
  When Clovis was decided, Section 1415(j) was codified at Section 1415(e)(3),
 which employed text substantively similar to the quoted language.
 7
   AHO Young ordered the DOE to reimburse Plaintiff for P.M.’s tuition at MAC
 beginning on June 15, 2018 for extended school year services for the 2017–2018
 schoolyear, and for P.M.’s educational program for the duration of the 2018–2019
 schoolyear, including extended school year services. ECF No. 14-17 at 66. AHO
 Young’s decision was therefore clearly limited to the 2018–2019 schoolyear and a
 portion of the preceding schoolyear.

                                           27
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 28 of 47               PageID #:
                                   3926



 K.D., 665 F.3d at 1117. Thus, Plaintiff has no cognizable claim to reimbursement

 under the stay put rule for the period prior to Plaintiff’s filing of the due process

 complaint.

       In his Reply Brief, Plaintiff argues for the first time that he is at least entitled

 to reimbursement for the first twelve days of August 2019 as his June 16, 2019

 State complaint was pending during this period. ECF No. 38 at 9. In its Surreply,

 the DOE argues that the stay put rule is inapplicable as the June 16, 2019

 complaint was not the type of administrative due process complaint to which the

 stay put rule applies. See generally ECF No. 41. Indeed, MAC’s president

 described the complaint in a cover email to the DOE as a “State Complaint Letter,”

 ECF No. 18-1 at 154, and the letter itself did not include a request for a due

 process hearing, id. at 155–57. The Court agrees with the DOE that this is not the

 type of complaint to which the stay put rule applies. See HAR § 8-60-72(a)

 (“Except as provided in section 8-60-78, during the pendency of any administrative

 or judicial proceeding regarding a due process complaint notice requesting a due

 process hearing under section 8-60-61, unless the department and the parents of

 the student agree otherwise, the student involved in the complaint shall remain in

 his or her current educational placement.” (emphasis added)); Joshua A. v. Rocklin

 Unified Sch. Dist., 559 F.3d 1036, 1038 (9th Cir. 2009) (explaining that the stay

 put rule in 20 U.S.C. § 1415(j) applies to “[f]our kinds of proceedings . . .


                                            28
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 29 of 47           PageID #:
                                   3927



 mentioned in § 1415: (1) mediation; (2) due process hearings; (3) state

 administrative review[8]; and (4) ‘a civil action’ begun by a complaint under the

 IDEA”). Instead, the June 16, 2019 complaint was a “State complaint” filed under

 subchapter 7 of Hawaii’s implementing IDEA regulations. See HAR § 8-60-54.

 The regulation governing the procedures for State complaints distinguishes

 between such complaints and complaints involving due process hearings (which

 trigger the stay put rule). See HAR 8-60-53(c) (referencing “[c]omplaints filed

 under this section and due process hearings under section 8-60-61 and sections 8-

 60-75 through 8-60-77” (emphasis added)).

       The AHO therefore did not err in holding that Plaintiff was not entitled to

 private tuition reimbursement under the stay put rule.

 C.    The Propriety of the IEP Team

       Plaintiff argues that the October 30, 2019 IEP meeting was invalid because it

 did not have a general or special education teacher from what Plaintiff refers to as




 8
    When a due process hearing “is conducted by a local educational agency, any
 party aggrieved by the findings and decision rendered in such a hearing may appeal
 such findings and decision to the State educational agency.” 20 U.S.C. §
 1415(g)(1). In such instances, “[t]he State educational agency shall conduct an
 impartial review of the findings and decisions appealed.” Id. § 1415(g)(2). This
 provision is inapplicable in Hawai‘i as “Hawaii has decided to operate its public
 schools through a single statewide school district.” Michael P. ex rel. Courtney G.
 v. Dep’t of Educ., 656 F.3d 1057, 1070 (9th Cir. 2011) (Clifton, J., dissenting).

                                          29
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 30 of 47              PageID #:
                                   3928



 P.M.’s home school.9 According to Plaintiff, the DOE should have included team

 members from the Baldwin Complex (the home school district for students living

 in Wailuku, where P.M. lived at the time of the IEP meeting) and not just team

 members from Lokelani in Kihei, P.M.’s prior public placement. ECF No. 36 at

 19–20. The AHO rejected Plaintiff’s argument because “it is undisputed . . . that

 [P.M.] was not going to be placed at one of the [DOE] public schools to which

 [Plaintiff] refer[s] as home schools.” ECF No. 12-16 at 39.

       The IDEA and parallel federal and state regulations require “a representative

 of the local education agency” who satisfies the following criteria:

              (I) is qualified to provide, or supervise the provision of, specially
              designed instruction to meet the unique needs of children with
              disabilities;
              (II) is knowledgeable about the general education curriculum;
              and
              (III) is knowledgeable about the availability of resources of the
              local educational agency[.]

 20 U.S.C. § 1414(d)(1)(B)(iv) (formatting added); see also 34 C.F.R. §

 300.321(a)(4); HAR § 8-60-45(a)(4). And Plaintiff does not cite any cases in

 which a court has held that a school district must send representatives of a

 student’s local school (and not simply representatives of the “local education

 agency”) to an IEP meeting. The DOE—the local education agency for the entire


 9
   The AHO stated that Plaintiff “testified that although [P.M.] had moved in with
 him in July 2019, he had not told the [DOE] school personnel until the start of the
 IEP meeting in October.” ECF No. 12-16 at 39.
                                           30
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 31 of 47           PageID #:
                                   3929



 state that would be offering a FAPE to P.M.—sent representatives to the IEP

 meeting, ECF No. 12-16 at 39, just not representatives from the schools closest to

 P.M.’s new residence.

       The AHO further found that Bell and Robinson had the requisite knowledge

 and qualifications to represent the DOE at the IEP meeting. ECF No. 12-16 at 39.

 While Plaintiff argues that the DOE IEP team members were unable to address

 Plaintiff’s safety concerns about the implementation of the IEP on another campus;

 that a special education classroom setting was rejected without considered

 discussion of Plaintiff’s safety concerns; that a new team would have promoted

 collaboration as the prior team members were adversarial; and that the presence of

 Lokelani team members displayed that the DOE had predetermined P.M.’s

 placement, ECF No. 36 at 19–21, none of these arguments speak to the issue of

 whether the DOE supplied team members with the knowledge and qualifications

 required under the IDEA.

       The AHO therefore did not err in holding that the IEP meeting was not

 invalid on account of which DOE team members were present.

 D.    Prior Written Notice

       A local educational agency must provide a PWN to a child whenever the

 agency: “(A) proposes to initiate or change; or (B) refuses to initiate or change,




                                          31
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 32 of 47              PageID #:
                                   3930



 the identification, evaluation, or educational placement of the child, or the

 provision of a free appropriate public education to the child.” 20 U.S.C. §

 1415(b)(2)(B)(3) (emphasis omitted). The IDEA requires that a PWN contain the

 following information:

              (A) a description of the action proposed or refused by the agency;
              (B) an explanation of why the agency proposes or refuses to take
              the action and a description of each evaluation procedure,
              assessment, record, or report the agency used as a basis for the
              proposed or refused action;
              (C) a statement that the parents of a child with a disability have
              protection under the procedural safeguards of this subchapter
              and, if this notice is not an initial referral for evaluation, the
              means by which a copy of a description of the procedural
              safeguards can be obtained;
              (D) sources for parents to contact to obtain assistance in
              understanding the provisions of this subchapter;
              (E) a description of other options considered by the IEP Team
              and the reason why those options were rejected; and
              (F) a description of the factors that are relevant to the agency's
              proposal or refusal.

 20 U.S.C. § 1415(c)(1) (formatting added); see also 34 C.F.R. § 300.503(b)

 (similar); HAR § 8-60-58(b) (similar).

       1.     PWN Regarding a Change in Placement Prior to the 2019–2020
              Schoolyear

       Plaintiff argues that the DOE failed to provide a PWN during the 2018–2019

 schoolyear when it took the position that P.M.’s placement at MAC lasted only

 through the 2018–2019 schoolyear. ECF No. 36 at 23. Then, in his Reply Brief,

 Plaintiff argues that the DOE should also have provided a PWN in January 2019 to


                                           32
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 33 of 47          PageID #:
                                   3931



 inform Plaintiff that the DOE would be initiating a placement discussion,

 evaluating the appropriateness of MAC, and considering removing P.M. from his

 private placement. ECF No. 38 at 15.

       The AHO rejected Plaintiff’s argument regarding the need for a PWN prior

 to the completion of the IEP meeting for the 2019–2020 school year for two

 reasons: (1) the May 2019 IEP meeting was continued by agreement so that it

 could be completed with the BCBAs present; and (2) the DOE had not reached a

 decision about P.M.’s placement until the end of the October 2019 IEP meeting.

 ECF No. 12-16 at 41–42.

       The Court affirms the AHO’s ruling. Robinson’s January 15, 2019 letter to

 Plaintiff notified him that the DOE intended to develop its annual IEP for P.M.

 following its observation of P.M. at MAC. ECF No. 15-4 at 7. Crucially,

 Robinson stated: “Pursuant to the Hearing Officer’s decision from November 7,

 2018, the DOE will be paying for [P.M.]’s tuition at [MAC] throughout the 2018-

 19 school year including ESY.” Id. Thus, the DOE notified Plaintiff that (1) it

 would be reviewing P.M.’s IEP; and (2) it would be paying for MAC’s tuition

 through the 2018–2019 schoolyear. But there is no evidence that the DOE had

 initiated a change to P.M.’s placement prior to the actual IEP meeting. Hence, the

 DOE was not required to issue Plaintiff a PWN at any point prior to its placement

 decision following the October 30, 2019 IEP meeting.


                                         33
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 34 of 47          PageID #:
                                   3932



       2.     PWN of the DOE’s Determination of P.M.’s LRE Following the
              October 30, 2019 IEP Meeting

       Plaintiff argues that the DOE failed to provide Plaintiff with a PWN that

 complied with the IDEA following its determination that P.M.’s LRE was the

 Public Separate Facility. Specifically, Plaintiff argues that the PWN was deficient

 because it did not include information “‘pertaining to the program’” along with a

 collaborative transition plan to the new program, and the reasons for proposing it.

 ECF No. 36 at 22.

       The AHO determined that the PWN “contained sufficient information

 regarding the change in [P.M.]’s educational placement and the options discussed

 at the IEP meeting.” ECF No. 12-16 at 41. The PWN contained a “summary of

 the discussion for the educational and non-educational benefits [of the DOE’s

 proposed placement].” Id. at 20. The Court reviewed the PWN, ECF No. 15-3 at

 26–29, and agrees with the AHO’s conclusion that the PWN complies with the

 requirements established by the IDEA. See B.V. v. Dep’t of Educ., 451 F. Supp. 2d

 1113, 1132 (D. Haw. 2005) (holding that a challenge to a PWN “lack[ed] factual

 support” when the PWN “follow[ed] the structure set forth by § 1415 and

 include[d] all the required elements”).

       The AHO therefore did not err in rejecting Plaintiff’s argument that the DOE

 committed a procedural violation of the IDEA by failing to issue a required PWN

 and/or issuing a legally deficient PWN.
                                           34
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 35 of 47           PageID #:
                                   3933



 E.    Predetermination

       Plaintiff argues that the DOE violated the IDEA by predetermining P.M.’s

 placement at the Public Separate Facility. “A school district violates the IDEA if it

 predetermines placement for a student before the IEP is developed or steers the IEP

 to the predetermined placement.” K.D., 665 F.3d at 1123. Here, Plaintiff argues

 that three of the DOE’s actions show predetermination: (1) the DOE’s decision to

 allow services to lapse and cease paying for MAC, (2) the selection of Robinson

 and Bell as IEP team members, and (3) the contents of the LRE worksheet. ECF

 No. 36 at 24–25.

       Plaintiff argues that if the DOE were actually considering MAC as an option

 for the 2019–2020 schoolyear, it would have maintained the status quo by paying

 for MAC until a new IEP could be developed. Id. at 24. This argument is not

 supported by the record. The DOE took the position in January 2019 that it was

 required to pay for MAC tuition through the 2018–2019 schoolyear and attempted

 to initiate the IEP process that month. ECF No. 15-4 at 7. Thus, when the DOE

 first initiated efforts to develop P.M.’s IEP for the 2019–2020 schoolyear, P.M.

 still had over six months left at MAC. Absent any evidence in the record to the

 contrary, the DOE’s decision to refuse to pay for MAC is consistent with

 Robinson’s testimony that the DOE was only required and authorized to pay for




                                          35
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 36 of 47           PageID #:
                                   3934



 MAC through the 2018–2019 schoolyear, ECF No. 24-1 at 59–60, and does not

 prove that the DOE had predetermined P.M.’s placement.

       The Court further rejects Plaintiff’s argument that the AHO erred in refusing

 to allow Plaintiff’s counsel to continue to question Robinson at the due process

 hearing about the motivation for ceasing payment of MAC tuition after the 2018-

 2019 schoolyear ended. ECF No. 36 at 24; ECF No. 24-1 at 59–64. Robinson had

 testified that the DOE had ceased making payments to MAC because the DOE had

 understood AHO Young’s order to only require that the DOE pay for P.M.’s

 tuition at MAC through the 2018–2019 schoolyear. ECF No. 24-1 at 59–60. The

 DOE’s position regarding its obligation to pay for P.M.’s tuition at MAC once the

 2019–2020 schoolyear commenced was therefore clear. See id.

       Plaintiff argues that the selection of Robinson and Bell as IEP team

 members and as the offeror of the FAPE indicated that placement was steered

 toward the Public Separate Facility. ECF No. 36 at 25. Plaintiff argues that

 neither were familiar with the resources of the local schools in Wailuku and that

 Bell should not have presided over the IEP meeting once it was determined that

 P.M.’s home school was no longer Lokelani. Id. The Court agrees with the DOE

 that Robinson and Bell’s participation at the October 30, 2019 IEP meeting could

 not reasonably be considered evidence of predetermination as Robinson and Bell




                                         36
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 37 of 47            PageID #:
                                   3935



 first learned that P.M.’s residence had changed at that same meeting. ECF No. 37

 at 32 n.19; ECF No. 12-16 at 16.10

       Finally, Plaintiff argues that the LRE worksheet is evidence of

 predetermination because “the advantages of the public separate facility fill two

 full lines and fill the sections that should have referenced MAC” and because “[a]ll

 of the academic and non-academic advantages of MAC are omitted from the

 sheet.” ECF No. 36 at 25. The AHO determined that “[u]sing the assistance of a

 worksheet, the [IEP] team discussed the educational placements [sic] of placement,

 the non-academic benefits of such placement, and the effect of the student on the

 teacher and the children in the placement.” ECF No. 12-16 at 43. After reviewing

 the worksheet, ECF No. 18-1 at 152, the Court rejects Plaintiff’s argument that the

 worksheet shows that the DOE predetermined P.M.’s placement. While the

 worksheet is not terribly organized,11 the IEP team discussed the educational and


 10
    At oral argument, Plaintiff’s counsel argued that the transcript from the October
 30, 2019 IEP meeting indicates that the DOE had already known about P.M.’s
 change in residence prior to the hearing. It is clear from the transcript, however,
 that the DOE was aware prior to the meeting that Plaintiff resided in Wailuku, but
 not that P.M. resided in Wailuku with Plaintiff. See ECF No. 16-2 at 128–30.
 11
    The confusion arises from the fact that the worksheet was filled in by hand, and
 a box was drawn around the adjoining sections relating to the academic and non-
 academic benefits of placement in a Public Separate Facility and a Private Separate
 Facility. ECF No. 18-1 at 152. While Plaintiff asserts that MAC’s benefits were
 omitted from the worksheet, the Court is not convinced this is the case. There is
 no testimony confirming that this is the case and at least some of the benefits listed
                                                                       (continued . . .)
                                           37
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 38 of 47           PageID #:
                                   3936



 non-educational benefits of MAC at the October 30, 2019 IEP meeting. ECF No.

 17-1 at 114–23. Even if the handwritten worksheet did not fully and accurately

 reflect the entirety of the discussion of MAC’s academic and non-academic

 benefits, Plaintiff has not proven that the DOE predetermined P.M.’s placement.

 The AHO concluded, “[b]oth the school IEP team members and the [MAC] IEP

 team members provided input and [Bell] considered the factors of each placement

 before coming to a decision that [P.M.] would be placed at the Public Separate

 Facility.” ECF No. 12-16 at 43–44 (footnote omitted). The AHO’s conclusion is

 supported by the record—specifically, the transcript from the October 30, 2019

 IEP meeting—and undermines Plaintiff’s argument that P.M.’s placement was

 predetermined. See K.D., 665 F.3d at 1123 (rejecting predetermination argument

 when the record revealed that the DOE considered and reasonably rejected other

 options).

       The AHO therefore did not err in rejecting Plaintiff’s argument that the DOE

 predetermined P.M.’s placement at the Public Separate Facility.




 (. . . continued)
 for the Private Separate Facility do indeed appear to pertain to MAC, not the
 Public Separate Facility, including the “specialized curriculum” and “social skills –
 social interactions.” Id.; see ECF No. 17-1 at 114–15, 123. And Plaintiff neglects
 to mention that there is a line connecting the text, “structured social integration”
 near the bottom of the worksheet with the box corresponding to the non-academic
 benefits at the Private Separate Facility. ECF No. 18-1 at 152.
                                          38
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 39 of 47              PageID #:
                                   3937




 F.    Parental Participation at the October 30, 2019 IEP Meeting

       Plaintiff argues that the DOE blocked parental participation at the October

 30, 2019 IEP meeting by failing to consider behavioral assessments from 2018.

 ECF No. 36 at 27–28. Plaintiff further argues that P.M.’s placement decision was

 made by Bell alone and that Bell failed to consider other input. Id. at 28.

       “Parental participation in the IEP and educational placement process is

 critical to the organization of the IDEA.” Doug C., 720 F.3d at 1043 (citations

 omitted). “[P]rocedural inadequacies that result in the loss of educational

 opportunity, or seriously infringe the parents’ opportunity to participate in

 the IEP formulation process, clearly result in the denial of a FAPE.” L.M., 556

 F.3d at 909 (alteration in original) (internal quotation marks and citation omitted).

       The AHO concluded that the DOE “provided every opportunity for both

 [Plaintiff] and the IEP team from [MAC] to participate in [P.M.]’s IEP process.”

 ECF No. 12-16 at 44. After reviewing the transcript from the IEP meeting in

 question, the Court affirms the AHO’s conclusion. While Plaintiff was able to

 identify moments in the meeting in which the DOE team members were reluctant

 to discuss the 2018 behavioral assessments and the 2018 due process hearing, the

 record does not show a denial of parental participation. See, e.g., ECF No. 16-2 at

 169–70 (“MS. VIGNEUX: Mr. Clarfeld, do you have any concerns you would


                                           39
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 40 of 47             PageID #:
                                   3938



 like me to note about the behavior? MR. CLARFELD: No. He just -- like I said

 before, nothing about that.”).

       Moreover, the fact that the DOE offered a placement with which Plaintiff

 disagrees does not prove a denial of parental participation. See J. G. v. Hawaii,

 Dep’t of Educ., CIV. NO. 17-00503 DKW-KSC, 2018 WL 3744015, at *17 (D.

 Haw. Aug. 7, 2018), aff’d, 772 F. App’x 567 (9th Cir. 2019), cert. denied, 140 S.

 Ct. 957 (2020) (“The mere existence of a difference in opinion between a parent

 and the rest of the IEP team is not sufficient to show that the parent was denied full

 participation in the process, nor that the DOE’s determination was incorrect.”

 (internal quotation marks and citation omitted)).

       The AHO therefore did not err in rejecting Plaintiff’s argument that the DOE

 denied Plaintiff meaningful participation in the October 30, 2019 IEP meeting.

 G.    Determination of the LRE

       Plaintiff argues that the DOE denied P.M. a FAPE by determining that the

 Public Separate Facility—rather than MAC—was P.M.’s LRE. Specifically,

 Plaintiff argues that the AHO made the following errors in upholding the DOE’s

 determination: (1) relying on post-hoc justifications for P.M.’s placement; (2)

 failing to give appropriate weight to the fact that the Public Separate Facility had

 only two students, both severely disabled and nonverbal; (3) failing to give

 appropriate weight to evidence showing that P.M. could not tolerate a large


                                           40
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 41 of 47              PageID #:
                                   3939



 campus and would not succeed academically at such a campus; and (4) failing to

 consider the positive aspects of MAC. ECF No. 36 at 30–32.

       The IDEA requires each state to establish procedures to assure that:

              [t]o the maximum extent appropriate, children with disabilities .
              . . are educated with children who are not disabled, and special
              classes, separate schooling, or other removal of children with
              disabilities from the regular educational environment occurs only
              when the nature or severity of the disability of a child is such that
              education in regular classes with the use of supplementary aids
              and services cannot be achieved satisfactorily.

 20 U.S.C. § 1412(a)(5)(A). This LRE provision “sets forth Congress’s preference

 for educating children with disabilities in regular classrooms with their peers.”

 Sacramento City Unified Sch. Dist., Bd. of Educ. v. Rachel H., 14 F.3d 1398, 1403

 (9th Cir. 1994) (citations omitted). School districts must ensure that a “continuum

 of alternative placements is available to meet the needs of children with

 disabilities,” including “instruction in regular classes, special classes, special

 schools, home instruction, and instruction in hospitals and institutions.” 34 C.F.R.

 § 300.115(a), (b)(1).

       In order to analyze whether a school district provided a child with a FAPE

 by placing the child in his or her LRE, courts in the Ninth Circuit employ a four-

 factor balancing test, which considers “(1) the educational benefits of placement

 full-time in a regular class; (2) the non-academic benefits of such placement; (3)




                                            41
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 42 of 47             PageID #:
                                   3940



 the effect [that the disabled child] had on the teacher and children in the regular

 class; and (4) the costs of mainstreaming [the child].” Rachel H., 14 F.3d at 1404.

       The AHO first concluded that the DOE followed the process of developing

 P.M.’s IEP and educational placement after going through the Rachel H. factors.

 ECF No. 12-16 at 46. The AHO held that the DOE established that the services

 and supports necessary for the implementation of P.M.’s IEP and that Plaintiff

 failed to demonstrate that the programs and services available to P.M. at MAC

 would not be available to P.M. at the Public Separate Facility. Id. at 47.

       The evidence adduced at the due process hearing supports the AHO’s

 conclusion. With respect to the Public Separate Facility’s educational benefits, the

 AHO found that the SPED Teacher, a licensed education teacher, creates an

 appropriate curriculum for each student based on the student’s educational level,

 needs, and IEP, using grade level standards based on the educational guidelines of

 the State of Hawaii’s common core standards. Id. at 21. With respect to non-

 academic benefits, the AHO found that the Public Separate Facility is able to

 provide supports such as socialization with neurotypical peers from a neighboring

 intermediate school, community-based instruction, and a functional program to

 teach life skills to students, as well as the services of RBTs and BCBAs, as

 required by P.M.’s IEP. Id. at 21–23. It is further clear from the transcript of the

 October 30, 2019 IEP meeting that the IEP team considered the effect P.M.’s


                                           42
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 43 of 47            PageID #:
                                   3941



 placement would have on other students and teacher. ECF No. 17-1 at 108–14.

 The AHO noted that the IEP team did not discuss the cost of mainstreaming P.M.,

 but she concluded that this did not amount to a deprivation of a FAPE as it did not

 result in a loss of educational opportunity or significant imposition on the parents’

 right to participate. See ECF No. 12-16 at 46 n.223 (citing K.K. v. Hawaii, CIV

 NO. 14-00358 JMS-RLP, 2015 WL 4611947, at *20 (D. Haw. July 30, 2015)).

 The evidence in the record supports the AHO’s conclusion that the DOE properly

 decided that the Public Separate Facility was P.M.’s LRE.

       Plaintiff argues that the AHO failed to judge the appropriateness of P.M.’s

 placement based only on the information available to the IEP team at the time of

 the IEP meeting, and instead relied on the SPED Teacher’s testimony, even though

 the SPED Teacher testified that he was not consulted prior to the IEP meeting, did

 not provide information for any of the discussions, and had no contact with the IEP

 team. ECF No. 36 at 29–30. Plaintiff’s argument is based on a misapprehension

 of how the AHO utilized the SPED Teacher’s testimony. The AHO credited the

 SPED Teacher’s testimony that: the Public Separate Facility can implement the

 requirements of P.M.’s IEP; she has extensive experience teaching special

 education in the DOE and has additional experience with autistic students; she has

 been successful in implementing IEPs for students who have been reintegrated

 back into the public school system; and she has created educational programs


                                          43
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 44 of 47            PageID #:
                                   3942



 based on students’ IEPs and unique needs and integrates activities such as reverse

 inclusion programs, life skills programs, and community-based instruction. ECF

 No. 12-16 at 47–48. Even if the SPED Teacher did not personally participate in

 the IEP meeting, Plaintiff failed to prove that the DOE did not have the knowledge

 and information the SPED Teacher possessed regarding the benefits and services

 the Public Separate Facility could offer P.M. Thus, Plaintiff’s argument that the

 DOE’s placement decision could not have been justified at the time it was made is

 unsupported by the record.

       Plaintiff argues that the DOE failed to properly determine P.M.’s LRE

 because the Public Separate Facility only included two students, both of whom

 were severely disabled and nonverbal. ECF No. 36 at 31. Yet, the AHO made a

 number of findings relating to the social supports that would be in place for P.M. at

 the Public Separate Facility, including access to general education students,

 inclusion or reverse inclusion opportunities, and community-based instruction.

 ECF No. 12-16 at 22. The DOE correctly points out that District Judge Watson

 upheld an administrative hearing officer’s conclusion that this same Public

 Separate Facility was another student’s LRE as it provided that student with “more

 access to neurotypical peers and the community as a whole” than MAC. J. G.,

 2018 WL 3744015, at *1, 11. The Court therefore affirms the Decision that the

 Public Separate Facility had sufficient social supports available to P.M.


                                          44
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 45 of 47             PageID #:
                                   3943



       Plaintiff argues that the DOE and the AHO failed to consider evidence from

 a Functional Behavior Assessment from March 201812 and a Behavior Support

 Plan from May 2018, which, according to Plaintiff, show that P.M. could not

 tolerate a large campus. ECF No. 36 at 31. The Court has reviewed both

 documents, ECF No. 14-3 at 2–42, but finds that the two reports simply do not

 support the conclusions Plaintiff draws therefrom. The reports detail the various

 behavioral challenges that P.M. faced at his prior special education placement;

 they do not analyze how P.M. had fared or would fare at the Public Separate

 Facility. See generally id. The Court does not see anything in the two reports (nor

 does Plaintiff point to specific portions of the reports) that demonstrate that the

 DOE’s determination of P.M.’s LRE was contrary to law. While Plaintiff

 identifies particular behavioral risks associated with the Public Separate Facility,

 ECF No. 36 at 31–32, the AHO’s conclusion that the Public Separate Facility has

 the resources to provide the supports and services required by P.M.’s IEP is

 supported by the record.

       Finally, Plaintiff argues that the Court should reverse the AHO’s ruling

 regarding P.M.’s LRE because MAC is a safe and beneficial environment for P.M.


 12
    The March 2018 report was authored by BCBA Beau Laughlin. ECF No. 14-3
 at 28. Despite arguing that the DOE and the AHO failed to consider Mr.
 Laughlin’s report, Plaintiff argued in his June 16, 2019 complaint that Mr.
 Laughlin “manipulated the data on [P.M.]’s behavior.” ECF No. 18-1 at 156.
 Plaintiff further objected to Mr. Laughlin’s attendance at P.M.’s IEP meeting. Id.
                                           45
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 46 of 47           PageID #:
                                   3944



 for the reasons summarized in Section III.A.1 of this Order. While the Court has

 found that MAC was a proper placement following the DOE’s failure to provide

 P.M. with a FAPE, this does not mean that MAC was necessarily P.M.’s LRE.

 The Court concludes that both the DOE and the AHO gave appropriate

 consideration to the comparative benefits of both MAC and the Public Separate

 Facility and reached the conclusion that the Public Separate Facility was P.M.’s

 LRE based on the Rachel H. factors.

       The AHO therefore did not err in rejecting Plaintiff’s argument that the DOE

 unlawfully determined the Public Separate Facility to be P.M.’s LRE.

                                IV. CONCLUSION

       For the reasons set forth above, the Court REVERSES the AHO’s

 determination that Plaintiff is not entitled to reimbursement of private tuition from

 August 2019 through October 2019, during which time the DOE failed to provide

 P.M. with a FAPE. The Court concludes that Plaintiff is entitled to reimbursement

 for P.M.’s tuition at MAC for the period from August 1, 2019 through September

 20, 2019. On remand, the AHO may reduce Plaintiff’s reimbursement award to

 eliminate any unjustifiable billings from MAC, so long as the unjustifiable billings

 relate to services provided during the reimbursement period.

       The remainder of the AHO’s Decision is AFFIRMED.

       The Clerk is directed to close this case.


                                          46
Case 1:20-cv-00234-JAO-KJM Document 43 Filed 01/15/21 Page 47 of 47      PageID #:
                                   3945



       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, January 15, 2021.




                           Jill A. Otake
                           United States District Judge




 Civil No. 20-00234 JAO-KJM, Alex Clarfeld, individually and on behalf of his
 minor child, P.M. v. Department of Education, State of Hawaii; ORDER
 AFFIRMING IN PART AND REVERSING IN PART ADMINISTRATIVE
 HEARING OFFICER’S APRIL 27, 2020 DECISION


                                          47
